Citation Nr: 0904145	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected psychiatric disorder, including 
psychoneurosis and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions wherein the RO 
assigned a 30 percent rating for psychoneurosis and 
subsequently granted service connection for PTSD.  The 
veteran's claim encompasses an increased rating for his 
psychiatric disability which consists of a psychoneurosis 
reaction and PTSD.

The Board notes that with a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Where a claimant has filed a notice 
of disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  The issue of increased rating is 
before the Board.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested by 
intrusive recollections of his combat experiences, 
nightmares, insomnia, poor concentration, anxiety, 
exaggerated startle response, anger, avoidance, depression, 
and sadness.

2.  The veteran maintains close relationships with his wife, 
family, and friends and indicates being an active member in 
various community organizations.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected psychiatric disability, to 
include psychoneurosis and PTSD, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for increased 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions for the elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran letters dated in June 2004 and August 2004 
letter, which requested that the veteran provide evidence 
describing how his disability had worsened.  These were 
sufficient notice to explain the type of evidence necessary 
to substantiate his claim.  Additionally, during September 
2004 and September 2007 VA examinations, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life.  The veteran has subsequently 
submitted statements and evidence, indicating that his 
psychiatric disorder has worsened.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the veteran show that he knew the evidence needed 
to show his disability had worsened and what impact that had 
on his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a psychoneurosis reaction and PTSD.  As 
will be discussed below, these psychiatric disabilities are 
rated under 38 C.F.R. § 4.130.  This provision is the only 
one which rates this disability and it is not cross 
referenced to any other codes for the purposes of evaluation.  
See id.  Furthermore, there is no single measurement or test 
that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The veteran, through his counsel, demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the RO 
and communications to the Board in January 2007 and October 
2007.  The Board finds that there is no prejudicial error.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the June 2004 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The veteran submitted to a September 2007 VA examination.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2007 VA examination report is thorough, supported by VA 
treatment records, and adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his psychiatric disorder.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Board notes that the veteran was awarded an increased 
rating of 30 percent for the service-connected psychoneurosis 
disability in a February 2005 rating decision, and 
subsequently awarded service connection for his PTSD 
disability in a February 2006 rating decision.  The veteran's 
service-connected psychiatric disability now includes both a 
psychoneurosis reaction and PTSD.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected psychiatric disorder, 
including psychoneurosis and PTSD, is evaluated as 30 percent 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

As will be discussed below, the veteran received GAF scores 
of 65 at a December 2004 VA examination, 55 at a December 
2005 private medical evaluation, 44 at a November 2006 
private medical examination, and 50 at a September 2007 VA 
examination.  These scores are divergent and show impairment 
of social and industrial adaptability ranging from mild to 
serious symptoms.  However, having reviewed the evidence of 
record, the Board finds that the most probative evidence 
establishes that the veteran's psychiatric disorder is 
manifested by moderate symptoms.

During a December 2004 VA examination, the first time the 
veteran was tested for PTSD despite a former diagnosis of a 
psychoneurosis reaction, the veteran reported that PTSD 
symptoms began when he started attending reunions of his 
military unit, and were aggravated by the Iraq War.  He 
reported moodiness and intrusive memories of his combat 
experience in Korea.  He gave no evidence of obsessions, 
compulsions or phobias or any delusions, hallucinations, or 
psychotic symptoms.  He reported good sleep patterns and the 
ability to maintain good relationships with his friends and 
family.  The examiner assessed the veteran with mild symptoms 
of depression and anxiety related to his Korean combat 
experiences and noted that he did not meet all the DSM-IV 
criteria for a PTSD diagnosis as there was no evidence of 
stimuli avoidance associated with combat or evidence of 
increased arousal symptoms.  The examiner gave the veteran a 
GAF score of 65 reflecting the mild symptoms of anxiety and 
depression with mild impairment in social, marital, and 
personal functioning.  

Thereafter, the veteran submitted to intermittent private 
psychiatric treatment from 2005 to 2006.  The medical records 
indicate an initial diagnosis of PTSD, generalized anxiety 
disorder, and major depressive disorder during a December 
2005 private medical examination.  During the evaluation, the 
veteran reported his traumatic Korean War experiences and 
indicated frustration at the lack of recognition he received 
upon his return to the United.  The veteran indicated 
financial stress since a service-connected hand disability 
forced him into retirement.  The veteran was given a GAF 
score of 55 based upon his ability to sustain strong 
relationships with his wife, family, and friends despite 
intrusive memories of his combat experiences.  

During a November 2006 private medical assessment, the 
veteran was given a GAF score of 44 and diagnosed with PTSD 
and depression.  The veteran described symptoms of sadness, 
intrusive memories, nightmares, sleep disturbance, difficulty 
expressing feelings, irritability, restlessness, and 
depression with anxiety.   The veteran reiterated his combat 
experiences and his frustration over the lack of recognition 
he received upon returning from service.  

During the veteran's most recent September 2007 VA 
examination, the veteran's reported symptoms included 
intrusive recollections of his combat experiences, 
nightmares, insomnia, poor concentration, anxiety, 
exaggerated startle response, anger, avoidance, depression, 
and sadness.  The veteran again indicated that the Iraq War 
aggravated his intrusive memories of his service, which occur 
on a daily basis.  He reported experiences nightmares about 
his service about four times per week.  The veteran also 
reported insomnia, poor concentration, and mild to moderate 
exaggerated startle responses.  

During the September 2007 VA examination, the examiner 
observed that the veteran's ability to perform daily 
functions was not impaired and aided him in minimizing the 
effects of his intrusive recollections.  The veteran reported 
close relationships with his wife, family, and friends.  The 
veteran indicated being an active member in various community 
organizations.  He was friendly, cooperative, and verbally 
coherent throughout the interview.  There was no evidence of 
hallucinations or delusions nor were any obsessions or 
compulsions identified.  The examiner gave the veteran a GAF 
score of 50 and noted that this represented a significant 
increase in severity of his service connected PTSD as 
compared to his December 2004 VA examination.  

The veteran's GAF scores show increased impairment of social 
and industrial adaptability, declining from a 65 at a 
December 2004 VA examination to a 50 at the September 2007 VA 
examination.  Despite this increased impairment, a review of 
the records does not reflect a finding that the veteran's 
symptoms fall within the "serious" range of GAF scores as 
he maintains a high level of social functioning.  The record 
instead reflects that the worsening of his symptoms fall 
within the "moderate" range of GAF scores and do not 
comport with a rating in excess of 30 percent.  

There is no evidence that the veteran has a flattened affect, 
suffers panic attacks more than once a week, has difficulty 
understanding complex commands, or experiences an impairment 
of short and long-term memory.  The veteran does not suffer 
from impaired judgment, impaired abstract thinking, or 
disturbances in motivation.  The veteran also does not have 
difficulty in establishing and maintaining effective 
relationships.  See 38 C.F.R. § 4.130.

The veteran has maintained a high level of social 
functioning.  He described his relationships with his wife, 
family and friends as good.  His continued membership and 
attendance with community and military organizations indicate 
that he considers himself sufficiently functional to leave 
his home considering the degree of social interaction such 
membership and attendance require.  The veteran's ability to 
maintain close interpersonal relationships, enjoy 
entertaining with friends, and conduct daily household duties 
shows the veteran is a socially functioning individual.  
Further, the veteran was able to maintain continued 
employment as a watchmaker from the time of his separation 
from service until 1983, nearly thirty years.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's symptoms have manifest to a level 
warranting a 50 percent rating or higher.  See 38 C.F.R. § 
4.130, supra.

The Board sympathizes with the veteran's complaints and 
expects that the symptoms he experiences have impacted his 
life.  While the veteran has some of the symptoms associated 
with a 50 percent rating, the majority of his symptoms fall 
within the range of 30 percent rating.  Therefore, the Board 
finds that the criteria for a rating in excess of 30 percent 
are not met.  See 38 C.F.R. § 4.130, supra.

The record contains no evidence showing the veteran is 
entitled to a higher rating at any point since the effective 
date of service connection; therefore no staged ratings are 
appropriate.  See Hart, supra.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of a 30 percent 
rating for the veteran's service-connected psychiatric 
disorder, including psychoneurosis and PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


